Citation Nr: 0207679	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
knee injury.

(The issues of entitlement to service connection for left 
knee injury, service connection for numbness of the left arm 
and hand, increased evaluation for duodenal ulcer, increased 
evaluation for traumatic arthritis of the right knee, 
increased evaluation for dermatophytosis and onychomycosis of 
the feet, and increased evaluation for bilateral pes planus 
will be the subject of a later decision by the Board).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
October 1968.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran appeared at a hearing before a 
Member of the Board at the RO in May 2002.

The Board is undertaking additional development on the issues 
of entitlement to service connection for left knee injury, 
service connection for numbness of the left arm and hand, 
increased evaluation for duodenal ulcer, increased evaluation 
for traumatic arthritis of the right knee, increased 
evaluation for dermatophytosis and onychomycosis of the feet, 
and increased evaluation for bilateral pes planus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 



FINDINGS OF FACT

1.  In September 1985, the RO denied service connection for 
left knee injury.  By an October 1985 letter, the veteran was 
notified of this decision and his procedural and appellate 
rights but did not appeal.

2.  The additional evidence submitted since the September 
1985 decision, is new, relevant, and directly relates to the 
claim of service connection for left knee injury.


CONCLUSIONS OF LAW

1.  The September 1985 decision denying service connection 
for left knee injury is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted subsequent to September 1985 regarding 
service connection for left knee injury is new and material, 
and the claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1985, the RO denied service connection for a 
left knee injury.  The veteran was notified of these 
decisions and his procedural and appellate rights by an 
October 1985 letter.  The veteran did not file a notice of 
disagreement.  In January 1997, the veteran petitioned to 
reopen his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001 and are therefore 
not applicable in this case as the veteran's claim to reopen 
was filed in January 1997.  

The RO initially denied service connection for left knee 
injury on the basis that a left knee injury was not shown 
after service.  The pertinent evidence of record in September 
1985 consisted of the veteran's service medical records, 1969 
VA examination, VA medical records from 1981 to 1984, and the 
veteran's personal statements.

Service medical records from February 1958 to October 1968 
show complaints of laceration of the left knee on coral and 
bilateral knee pain.  A May 1969 VA examination report 
disclosed no complaints, findings, or treatment of a left 
knee injury.  VA medical records from 1981 to 1984 were 
negative for any complaints of left knee injury.  The RO, in 
September 1985, denied left knee injury on the basis that 
there was no evidence of a chronic left knee injury following 
service.  The veteran was notified of this decision and of 
his procedural and appellate rights in September 1985 and did 
not file a timely notice of disagreement.  Thus, that 
decision is final.

In January 1997, the veteran petitioned to reopen his claim 
for a left knee injury.  Evidence submitted in support 
included VA medical records from 1990 to 1997 and VA 
examinations in March 1998, April 1998, and January 2000.  In 
an August 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for left knee injury.  
The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Upon review, the Board finds that VA medical records dated in 
1990 and 1991 reflect that the veteran complained of 
bilateral knee pain and show diagnosis of degenerative joint 
disease of the knees.  A March 1998 VA examination notes that 
the veteran's sustained multiple injuries including shrapnel 
wounds to both knees during service and the veteran 
complained of continued pain and discomfort in both knees.  
The diagnoses included bilateral knee pain.  The Board 
concludes that this evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a). 

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for a left knee injury is under development by the Board.


ORDER

The veteran's claim for service connection for left knee 
injury is reopened.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

